Title: From John Adams to William MacCreery, 13 April 1780
From: Adams, John
To: MacCreery, William


     
      Dear Sir
      Paris Hotel de Valois Ruë de Richelieu April 13. 1780
     
     I never heard a Word of your Arrival, untill this Day. I sincerely congratulate you upon it, and hope the fine Cargo you have brought will Set you at your Ease. Pray how did you leave all Friends and all Things at Baltimore, and in the rest of America? What is become of my old Friends Johnson, Paca, Chase, and many others?
     Baltimore flourishes, it seems in trade, which I wish may be increased, as I doubt not it will. Almankind seem against the English and Scotch, Ireland is clear, and one half of England Seems to be against Scotland and the other half.
     It is very strange that it should require a Combination of all the Nations of the Earth, with America, Ireland and the Whigs in England, to bring to reason, Scotland and the Tories. Yet so it is. And it seems it must take a good deal of time for the whole Combination to succeed. Have you any News of Mr. Laurens Father or Son? Do you know the designs of Congress relative to Holland? Can you give me a more particular Account of the storm the first of the Year. An hurricane of 15 days, is a new Phenominon in America? What must have become of Clintons Fleet?
     Adieu
    